United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT               September 22, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-10441
                           Summary Calendar


RONNIE THOMAS,

                                      Petitioner-Appellant,

versus

COLE JETER, Warden,
Federal Medical Center Fort Worth,

                                      Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 4:04-CV-801
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Ronnie Thomas, federal prisoner # 09024-031, appeals the

district court’s decision to dismiss his 28 U.S.C. § 2241

petition for a writ of habeas corpus for lack of jurisdiction.

Thomas argued in his § 2241 petition that the sentences imposed

following his guilty-plea convictions of possessing with the

intent to distribute marijuana and misprision of a felony were

invalid.   Thomas’s numerous claims were based on Apprendi v. New




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10441
                                 -2-

Jersey, 530 U.S. 466 (2000), Blakely v. Washington, 542 U.S. 296

(2004), and United States v. Booker, 543 U.S. 220 (2005).

     Thomas’s § 2241 petition alleged errors that occurred at

sentencing.    Such errors may not be asserted in a § 2241

petition.   See Padilla v. United States, 416 F.3d 424, 426-27

(5th Cir. 2005).    Thomas has not shown that his claims satisfy

the mandates of the savings clause of 28 U.S.C. § 2255.      See

Padilla, 416 F.3d at 426-27; Reyes-Requena v. United States,

243 F.3d 893, 904 (5th Cir. 2001).    Thomas’s contention that the

district court’s application of the savings clause violates the

Suspension Clause of the United States Constitution is

foreclosed.    See Wesson v. United States Penitentiary Beaumont,

Tex., 305 F.3d 343, 346 (5th Cir. 2002); Reyes-Requena, 243 F.3d

at 901 n.19.    Thomas’s argument that the AEDPA’s restrictions on

successive § 2255 motions violate the Suspension Clause lacks

merit.   Cf. Felker v. Turpin, 518 U.S. 651, 664 (1996) (holding

that successive-petition restrictions in 28 U.S.C. § 2244(b) do

not violate the Suspension Clause).

     Thomas’s argument that the district court should have

considered his claims under its inherent powers because they do

not constitute a collateral attack on his sentence is

inadequately briefed and lacks merit.      See United States v.

Reyes, 300 F.3d 555, 558 n.2 (5th Cir. 2002).     Thomas’s

suggestion that the errors in his case were structural and should

override all statutory restrictions has been rejected by this
                           No. 05-10441
                                -3-

court.   See United States v. Malveaux, 411 F.3d 558, 560 n.9

(5th Cir.), cert. denied, 126 S. Ct. 194 (2005).

     The district court did not err in dismissing Thomas’s § 2241

petition for lack of jurisdiction.   See Christopher v. Miles,

342 F.3d 378, 385 (5th Cir. 2003).   As the district court lacked

jurisdiction to consider Thomas’s substantive claims, we need not

consider them on appeal.

     The judgment of the district court is AFFIRMED.